Smith, C. J.,
delivered the opinion of the court.
The appellant exhibited an original bill in the court be-Ioav against the appellee Avent and others to cancel the appellee’s claim to certain land in section 42, township 1 south, range 8 Avest, as a cloud on the appellant’s title. A. *793demurrer to the bill having been overruled, the cause was appealed to this' court to settle the principles of the case, and the decree overruling the demurrer was affirmed and the cause remanded. 122 Miss. 86, 84 So. 134. Upon the return of the cause to the court below, an amended bill was filed, a demurrer thereto by the appellee was sustained, the bill dismissed, and the complainant again appeals.
The material allegations of the original bill are set forth in the opinion on the former appeal, and will not be again repeated here. The amendments to the bill are, in effect: First, that the township in which the land in controversy lies was surveyed by the government surveyors into thirty-six regular sections, and thereafter the land therein, which was privately owned when the territory was acquired by the government, was surveyed by the government surveyors, and from.the field notes of the two surveys the township plat, showing the division of the township into forty-seven sections, was made. Second, that it was the intention of the .grantor in each of the deeds through which the complainant deraigns title to convey to the grantee therein the land here in question, possession of which in each instance was delivered by the grantor to the grantee, who immediately entered into possession thereof, and held it adversely and continuously until his conveyance thereof to his grantee, except that the allegation of the possession of the appellant is that he has been in the adverse possession thereof continuously for a period of more than ten years after he acquired the interest of his cotenant, Cochran. Third, the execution of several deeds to the appellant from some of the heirs of John H. Sheppard, in whom, according to the allegations of the original bill, the legal title to the land was vested, because of the failure of the bill to disclose that Sheppard had parted therewith. The deeds were executed after the decision on the former appeal. Fourth, the grantors in the various deeds through which the appellant claims title who are now living, and their heirs where dead, were made parties defendant, in order that, if necessary, the deeds might be reformed, so as *794to convey the ‘land in question in accordance with the alleged intention of the grantors therein so to do.
Deeds describing land according to governmental subdivisions convey land according to the official plat thereof made by the Surveyor General, and not that described by the field notes, unless the two coincide. Surget v. Little, 5 Smedes & M. 319; Id., 24 Miss. 118; Lumber Co. v. Strahan, 90 So. 452. From which it follows that the deeds through which the appellant claims convey no title, bur, according to the allegations of the amended bill, he has acquired title to the land by adverse possession.
There is no merit in the appellee’s contention that the joining of the grantors in the various deeds through which the appellant claims and their heirs, for the purpose of barfing the deeds reformed, so as to properly describe the land, makes the bill multifarious, for in a suit to cancel a cloud on title all persons interested in the subject-matter of the suit are proper parties thereto, so that complete relief may be afforded therein.
Conceding, for tlie sake of the argument, that no relief can be had by the appellant, because of the deeds obtained from the heirs of John H. Sheppard, because they were obtained after the filing of the bill, that fact cannot be availed of by the appellee, for the reason that his demurrer is general, and, since it appears from other allegations of the bill that the appellant has acquired title to the property by adverse possession, he is entitled to the relief prayed for on that ground alone.
Reversed and remanded, with leave for the appellee to answer within thirty days after the filing of the mandate in the court below.

Reversed and remanded.